         Case 2:20-cv-04478-CMR Document 26 Filed 09/09/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FUEL UNIVERSITY CITY, LLC
                       Plaintiff,
               v.                                      CIVIL ACTION NO. 20-4478

 ALLIED INSURANCE COMPANY OF
 AMERICA and NATIONWIDE d/b/a
 ALLIED INSURANCE COMPANY OF
 AMERICA
                       Defendants.

                                            ORDER

       AND NOW, this 9th day of September 2021, upon consideration of upon consideration

of Defendant Allied Insurance Company of America’s Motion to Dismiss Amended Complaint,

the responses and replies thereto, and for the reasons stated in the accompanying memorandum,

it is hereby ORDERED that:

          1. Plaintiff’s Motion for Leave to File a Sur-Reply [Doc. No. 20] is GRANTED.

              Plaintiff’s sur-reply is deemed filed.

          2. Defendant’s Motion to Dismiss Amended Complaint [Doc. No. 17] is

              GRANTED. Plaintiff’s Amended Complaint is DISMISSED with prejudice,

              and the Clerk of the Court is directed to CLOSE the case.

          3. Defendant’s Motion to Dismiss Complaint [Doc. No. 14] is DISMISSED as

              moot.

       It is so ORDERED.

                                                       BY THE COURT:

                                                        /s/ Cynthia M. Rufe
                                                       _____________________
                                                       CYNTHIA M. RUFE, J.
